Citation Nr: 1803529	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  14-07 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right hand weakness, status post fracture.

2.  Entitlement to service connection for an upper back disorder.

3.  Entitlement to service connection for a lower back disorder.  

4.  Entitlement to service connection for a right arm disorder.

5.  Entitlement to service connection for a right shoulder disorder.

6.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Oakland, California, Regional Office (RO) in November 2007 (denied the service connection claims) and July 2009 (denied the increased rating claim).

In January 2017, the Appellant testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the record.

Notably, the Veteran first sought service connection for his right shoulder and arm, upper and lower back disorders and hypertension in December 2006, and the RO denied these claims in November 2007.  In June 2008, the Veteran provided new, updated VA treatment records which mentioned his back, shoulder, and hypertension, and requested VA to "re-evaluate" his claims, resulting in the July 2009 rating decision.  As the June 2008 communication from the Veteran was within a year of the November 2007 rating decision, that decision did not become final, and new and material evidence is not required to reopen his claims.

The service connection claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the rating period on appeal, the Veteran has been assigned the maximum schedular evaluation available for right hand weakness, status post fracture; ankylosis of the right wrist is not shown.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for right hand weakness, status post fracture, have not been met.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.7, 4.71(a), Diagnostic Code (Code) 5215 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends he is entitled to a rating in excess of 10 percent for right hand weakness, status post fracture.  The Board finds that the evidence of record does not support a rating in excess of 10 percent.

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating musculoskeletal disabilities, VA may, in addition to applying scheduler criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran's right hand weakness, status post fracture, has been evaluated as 10 percent disabling throughout the appeal pursuant to 38 C.F.R. § 4.71(a), Codes 5230-5215, pertaining to limitation of motion of the ring or little finger and wrist.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Code 5230 provides for a maximum zero percent rating for limitation of motion of the ring or little finger of either hand.  Code 5215 provides for a maximum 10 percent rating for limitation of motion of either wrist, whether of the dominant or non-dominant extremity.  A higher evaluation is not warranted unless ankylosis is present in the wrist.  See 38 C.F.R. § 4.71(a), Code 5214.  However, there is no medical evidence to demonstrate that the Veteran suffers from ankylosis of the right wrist (and such is not alleged).  In this regard, August 2007 and June 2009 VA right hand examination reports shows decrease in range of motion (not ankylosis).  Moreover, the June 2009 examiner noted "joint motions are not complete; however, functional capacity is felt to be very good."  In addition, during his January 2017 Board hearing, the Veteran testified to having right hand pain, cramping, weakness and limitation of motion; not ankylosis.  Notably, VA treatment records include right hand X-ray reports which showed mild demineralization and fracture deformity of the 1st metacarpal in January 2014 and degenerative/posttraumatic changes in February 2016; VA treatment records do not show right hand ankylosis.  

The Board acknowledges the most recent June 2009 VA examination does not fully comply with the Court's holding in Correia v. McDonald, 28 Vet. App. 158 (2016), in that it does not provide ranges of motion in both active and passive motion.  However, as the Veteran is in receipt of the maximum schedular evaluation based upon limitation of motion of the right wrist (and has not reported increased right hand symptoms since his most recent right hand examination), the Board finds there is no prejudice in relying on the findings of the June 2009 VA examination.  Without medical evidence of ankylosis of the right wrist joint, the Board finds a preponderance of the evidence is against an increased initial evaluation for right hand weakness, status post fracture.  

Furthermore, the Board finds that the Veteran is not entitled to the assignment of a higher rating as a result of functional loss due to weakness, fatigability, incoordination, or pain on movement.  As the Veteran is currently in receipt of the maximum rating provided by Codes 5230-5215, there is no basis for the assignment of a higher evaluation based on DeLuca and the related provisions of 38 C.F.R. § 4.40, 4.45, and 4.59.  See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (finding that consideration of DeLuca is not applicable where claimant is in receipt of the maximum schedular rating for limitation of function under the pertinent diagnostic code).

The Board acknowledges the Veteran's assertions of right hand impairment.  He is competent to report lay-observable symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, whether or not there is underlying pathology constituting increased disability, or whether there is a symptom related to a disability, is a medical question beyond the capability of the Veteran's own lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is no evidence to demonstrate the Veteran has the training and expertise to determine the underlying pathology or symptomology of his service-connected right foot disability. 

At no time during the appeal period has the Veteran's service-connected right had disability been more than 10 percent disabling; as such, staged ratings are not warranted.  Hart; Fenderson; supra.

The preponderance of the evidence is against the assignment of a higher rating.  In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 10 percent for right hand weakness, status post fracture, is denied.


REMAND

The Veteran has testified that he experiences right arm and shoulder and upper and lower back impairment, including as secondary to his service connected right hand weakness, status post fracture.  See January 2017 hearing transcript, p. 11.  There are no medical opinions of record which address a nexus between any current disorders of the right arm and shoulder and upper and lower back and the Veteran's service connected right hand.  On remand, an examination to secure such medical opinion (with adequate rationale) is needed.  

The Veteran has also reported that, during his treatment (hospitalization) for right hand fracture at Walter Reed in 1968 or 1969, he was also treated for high blood pressure.  See January 2017 hearing transcript, p. 21, and March 2017 written statement.  Review of the record also shows that the Veteran may have received Workers' Compensation benefits in connection with a 1999 injury, is in receipt of benefits from the Social Security Administration (SSA) for his back disability and receives ongoing VA treatment.  On remand, the Veteran's treatment records from Walter Reed, records in support of his claim for Workers' Compensation and SSA benefits and updated VA treatment records should be obtained (VA records are constructively of record).

Accordingly, the case is REMANDED for the following action:

1.  Please undertake appropriate development to obtain the following:  

a) Records of hospitalization for right hand fracture at Walter Reed in 1968 or 1969.
b) Any outstanding records of VA and non-VA treatment, to include complete updated treatment records from VA medical facilities in Fresno and Merced, California.
c) All Workers' Compensation records in connection with his 1999 injury.  
d) All decisions and records, including medical records, associated with any claim for SSA disability benefits.  

If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

2.  After the record is determined to be complete, the AOJ should arrange for the Veteran to be scheduled for an appropriate VA examination to determine the nature and likely etiology of his right arm and shoulder and upper and lower back disorders.  The claims file should be made available to and reviewed by the examiner.  Based on examination of the Veteran and review of the record, the examiner should respond to the following:

a)  Identify (by medical diagnosis) each disability entity of the right arm, right shoulder, upper back and lower back (to include right olecranon bursitis, degenerative changes of the neck and low back) diagnosed since the current claims were filed in December 2006.

b)  For each diagnosed disability of the right arm, right shoulder, upper back and lower back, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or better probability) related to the Veteran's service.  

c)  For each diagnosed disability of the right arm, right shoulder, upper back and lower back, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) either (i) caused OR (ii) aggravated (i.e., worsened) by the Veteran's service-connected right hand weakness, status post fracture.  

d)  If it is determined that any right arm, right shoulder, upper back and/or lower back disabilities were aggravated by the Veteran's service-connected right hand disability, the examiner should specify, to the extent possible, the degree of disability (in terms of pathology and/or impairment) that is due to such aggravation.

In providing the requested opinions, the examiner should consider as necessary the Veteran's contentions that his right arm, right shoulder, upper back and lower back disabilities are the result of (1) being "tossed around" as a tanker, shoveling coal, falling during blizzards and storms and while carrying a .50 caliber gun barrel (which weighed 30 pounds and hit him in the chest about 4 months before his separation from service (see January 2017 hearing transcript, p. 5)) (2) being told by his doctor that he has bursitis which the Veteran claims "rotates into" his right shoulder, neck and upper and lower back.  

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

3.  The AOJ should then review the record and readjudicate the Veteran's remaining claim.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


